Title: To George Washington from Benjamin Tallmadge, 6 October 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Dear Genl
                     Bedford Octo. 6th 82
                  
                  I have just recd Dispatches from Jno. Cork, the purport of which are as follows viz.
                  "The six thousand Troops which were said to have imbarked, to be Convoyed by fifteen Sail of the Line, & which were said to have sailed, you may depend on it have not gone.  My friend at Head Qts informed me that they are apprehensive of an attack upon N.Y. if their Post should be much weakened before the season has further advanced.”
                  "Loyds Neck has been Evacuated partly in Consequence of this, as the Genl was apprehensive that Post would be attacked & the loss of it would read much to his Disadvantage in Europe.  A number of the B. Horse were sent up, before the Refugees would deliver up the Kings Stores & leave the Post, & then they did not yield without some opposition.
                  "Orders were given a few days ago for all the Transports to have their Holds swept perfectly clean, but for what purpose is not known—Most People conclude that it is designed for the Reception of Troops.”
                  "The Packet which I mentioned in my last to have been ready to sail on the 29th ulto, my friend tells me is ordered to be detained a little longer, as Sir Guy hourly expects the arrival of a Packet from London with important advices.”
                  "The Fleet mentioned in my last, to be preparing for Charlestown have sailed some Days ago—The American Troops will return to this Place, but the British will most certainly go to the W. Indies.”
                  "460 Refugees are embarked for Nova Scotia, now lying here, & will sail in two or three Days under Convoy of two Frigates.”
                  "The Evacuation of N.Y. is still expected by the People to take Place this fall, but my friends thinks they will not be able to leave the Place before Spring."
                  In addition to What Jno. Corke observes, I was yesterday in Kingstreet, where I saw a Person who had just returned from N.Y. & who says he saw boards preparing to build barracks back of the City, & that they were sinking a number of Wells.  He further adds that a body of British Troops are certainly under orders for some Enterprize or Embarkation.  I have the Honor to be With the most perfect Regard, Your Excellencys most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
               